Exhibit 10.1

2015 CASH BONUS PLAN

Eligible Executives: Executive Officers, Vice Presidents, Directors and Managers

 

  •   Bonus target payouts based on a percentage of base salary.

 

  •   Payouts to CEO, CFO and CMO will be entirely based on achievement of
corporate EBITDA targets with 50% payable upon the achievement of certain
minimum target levels, 75% payable upon the achievement of certain mid-level
target levels, and 100% payable upon the achievement of certain maximum target
levels.

 

  •   Payouts to VPs are based 50% on the above corporate targets, and 50% based
on management business objectives.

 

  •   Payouts to Directors are based 30% on the above corporate targets, and 70%
based on management business objectives.

 

  •   Payouts to Managers are based 0% on the above corporate targets, and 100%
based on management business objectives.

 

  •   Maximum Bonus Amounts are as follows (expressed as a percentage of base
salary):

 

CEO 75% CFO 50% CMO 50% VPs 25% Directors 15% Managers 10%